
	

113 S2392 IS: East Rosebud Wild and Scenic Rivers Act
U.S. Senate
2014-05-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS2d Session
		S. 2392
		IN THE SENATE OF THE UNITED STATES
		
			May 22, 2014
			Mr. Walsh introduced the following bill; which was read twice and referred to the Committee on Energy and Natural Resources
		
		A BILL
		To amend the Wild and Scenic Rivers Act to designate certain segments of East Rosebud Creek in
			 Carbon
			 County, Montana, as components of the Wild and Scenic Rivers System.
	
	
		1.Short title
			This Act may be cited as the
		  East Rosebud Wild and Scenic Rivers Act.
		2.Findings; purpose(a)FindingsCongress finds that—(1)East Rosebud Creek is cherished by the people of Montana and visitors from across the United States
			 for the clean water, spectacular natural setting, and outstanding
			 recreational opportunities of the Creek;(2)recreational activities (including fishing, hunting, camping, paddling, hiking, rock climbing, and
			 wildlife watching) on East Rosebud Creek and the surrounding land 
			 generate millions of dollars annually for the local economy;(3)East Rosebud Creek—(A)is a national treasure;(B)possesses outstandingly remarkable values; and(C)merits the high level of protection afforded by the Wild and Scenic Rivers Act (16 U.S.C.
		1271 et seq.) in order to maintain the benefits provided by the Creek, as described
			 in paragraphs (1) and (2), for future generations to enjoy; and(4)designation of select public land segments of East Rosebud Creek under the Wild and Scenic Rivers
			 Act (16 U.S.C.
		1271 et seq.) would recognize the importance of maintaining the values of the Creek
			 while preserving public access, respecting private property rights,
			 allowing appropriate maintenance of existing infrastructure, and allowing
			 historical uses of the Creek to
			 continue.(b)PurposeThe purpose of this Act is to designate East Rosebud Creek in the State of Montana as a
		component of the National Wild and Scenic Rivers System to  preserve and protect
			 for present and future generations the outstandingly remarkable scenic,
			 wildlife, fishery recreational, geologic, and historical values of the
			 Creek.3.Designation of wild and scenic river segments(a)In generalSection 3(a) of the Wild and Scenic Rivers Act (16 U.S.C. 1274(a)) is amended by adding at the end
			 the
			 following:(208)East Rosebud Creek, MontanaThe portions of East Rosebud Creek in the State of Montana, consisting of—(A)the 13-mile segment from the source in the Absaroka-Beartooth Wilderness downstream to the point at
			 which the Creek enters East Rosebud Lake, including the stream reach
			 between Twin Outlets Lake and Fossil Lake,
			 to be administered by the Secretary of Agriculture as a wild river; and(B)the 7-mile segment on the Custer National Forest from immediately below, but not including, the
			 outlet of East Rosebud Lake
			 downstream to the point at which the Creek enters private property for the
			 first time,
			 to be administered by the Secretary of Agriculture as a recreational
			 river..(b)Exclusion of private propertyNo private property shall be included within the boundaries of the river segments designated by
			 paragraph (208) of section 3(a) of the Wild and Scenic Rivers Act (16
			 U.S.C. 1274(a)).4.Authorization of appropriationsThere are authorized to be appropriated such sums as are necessary to carry out this Act (including
			 the amendments made by this Act).
